       Case 4:21-cv-06545-PJH Document 1 Filed 08/25/21 Page 1 of 7




1      CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
2      Prathima Price, Esq., SBN 321378
       Dennis Price, Esq., SBN 279082
3      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
4      (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
5
       Attorneys for Plaintiff
6
7
8
                           UNITED STATES DISTRICT COURT
9                         NORTHERN DISTRICT OF CALIFORNIA
10
11     Orlando Garcia,                          Case No.

12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: Americans With Disabilities
14     Francisco Rico;                          Act; Unruh Civil Rights Act
       Alma D. Rico;
15     Safeland Market, Inc., a California
       Corporation
16
                 Defendants.
17
18
           Plaintiff Orlando Garcia complains of Francisco Rico; Alma D. Rico;
19
     Safeland Market, Inc., a California Corporation; and alleges as follows:
20
21
       PARTIES:
22
       1. Plaintiff is a California resident with physical disabilities. Plaintiff
23
     suffers from Cerebral Palsy. He has manual dexterity issues. He cannot walk.
24
     He uses a wheelchair for mobility.
25
       2. Defendants Francisco Rico and Alma D. Rico owned the real property
26
     located at or about 5701 Foothill Blvd, Oakland, California, in August 2021.
27
       3. Defendants Francisco Rico and Alma D. Rico own the real property
28
     located at or about 5701 Foothill Blvd, Oakland, California, currently.


                                           1

     Complaint
       Case 4:21-cv-06545-PJH Document 1 Filed 08/25/21 Page 2 of 7




1      4. Defendant Safeland Market, Inc. owned Safeland Market located at or
2    about 5701 Foothill Blvd, Oakland, California, in August 2021.
3      5. Defendant Safeland Market, Inc. owns Safeland Market (“Store”)
4    located at or about 5701 Foothill Blvd, Oakland, California, currently.
5      6. Plaintiff does not know the true names of Defendants, their business
6    capacities, their ownership connection to the property and business, or their
7    relative responsibilities in causing the access violations herein complained of,
8    and alleges a joint venture and common enterprise by all such Defendants.
9    Plaintiff is informed and believes that each of the Defendants herein is
10   responsible in some capacity for the events herein alleged, or is a necessary
11   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
12   the true names, capacities, connections, and responsibilities of the Defendants
13   are ascertained.
14
15     JURISDICTION & VENUE:
16     7. The Court has subject matter jurisdiction over the action pursuant to 28
17   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
18   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
19     8. Pursuant to supplemental jurisdiction, an attendant and related cause
20   of action, arising from the same nucleus of operative facts and arising out of
21   the same transactions, is also brought under California’s Unruh Civil Rights
22   Act, which act expressly incorporates the Americans with Disabilities Act.
23     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
24   founded on the fact that the real property which is the subject of this action is
25   located in this district and that Plaintiff's cause of action arose in this district.
26
27     FACTUAL ALLEGATIONS:
28     10. Plaintiff went to the Store in August 2021 with the intention to avail


                                               2

     Complaint
       Case 4:21-cv-06545-PJH Document 1 Filed 08/25/21 Page 3 of 7




1    himself of its goods or services motivated in part to determine if the
2    defendants comply with the disability access laws. Not only did Plaintiff
3    personally encounter the unlawful barriers in August 2021, but he wanted to
4    return and patronize the business again but was specifically deterred due to his
5    actual personal knowledge of the barriers gleaned from his encounter with
6    them.
7      11. The Store is a facility open to the public, a place of public
8    accommodation, and a business establishment.
9      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
10   to provide wheelchair accessible parking in conformance with the ADA
11   Standards as it relates to wheelchair users like the plaintiff.
12     13. The Store provides parking to its customers but fails to provide
13   wheelchair accessible parking.
14     14. One problem that plaintiff encountered was that there were no van-
15   accessible parking spaces. The lone space available for persons with
16   disabilities had a parking stall that measured about 96 inches in width and an
17   access aisle that was about 61 inches in width. This is not van accessible.
18     15. Plaintiff believes that there are other features of the parking that likely
19   fail to comply with the ADA Standards and seeks to have fully compliant
20   parking for wheelchair users.
21     16. On information and belief, the defendants currently fail to provide
22   wheelchair accessible parking.
23     17. These barriers relate to and impact the plaintiff’s disability. Plaintiff
24   personally encountered these barriers.
25     18. As a wheelchair user, the plaintiff benefits from and is entitled to use
26   wheelchair accessible facilities. By failing to provide accessible facilities, the
27   defendants denied the plaintiff full and equal access.
28     19. The failure to provide accessible facilities created difficulty and


                                              3

     Complaint
       Case 4:21-cv-06545-PJH Document 1 Filed 08/25/21 Page 4 of 7




1    discomfort for the Plaintiff.
2      20. The defendants have failed to maintain in working and useable
3    conditions those features required to provide ready access to persons with
4    disabilities.
5      21. The barriers identified above are easily removed without much
6    difficulty or expense. They are the types of barriers identified by the
7    Department of Justice as presumably readily achievable to remove and, in fact,
8    these barriers are readily achievable to remove. Moreover, there are numerous
9    alternative accommodations that could be made to provide a greater level of
10   access if complete removal were not achievable.
11     22. Plaintiff will return to the Store to avail himself of its goods or services
12   and to determine compliance with the disability access laws once it is
13   represented to him that the Store and its facilities are accessible. Plaintiff is
14   currently deterred from doing so because of his knowledge of the existing
15   barriers and his uncertainty about the existence of yet other barriers on the
16   site. If the barriers are not removed, the plaintiff will face unlawful and
17   discriminatory barriers again.
18     23. Given the obvious and blatant nature of the barriers and violations
19   alleged herein, the plaintiff alleges, on information and belief, that there are
20   other violations and barriers on the site that relate to his disability. Plaintiff will
21   amend the complaint, to provide proper notice regarding the scope of this
22   lawsuit, once he conducts a site inspection. However, please be on notice that
23   the plaintiff seeks to have all barriers related to his disability remedied. See
24   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
25   encounters one barrier at a site, he can sue to have all barriers that relate to his
26   disability removed regardless of whether he personally encountered them).
27
28   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS


                                               4

     Complaint
       Case 4:21-cv-06545-PJH Document 1 Filed 08/25/21 Page 5 of 7




1    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
2    Defendants.) (42 U.S.C. section 12101, et seq.)
3      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
4    again herein, the allegations contained in all prior paragraphs of this
5    complaint.
6      25. Under the ADA, it is an act of discrimination to fail to ensure that the
7    privileges, advantages, accommodations, facilities, goods and services of any
8    place of public accommodation is offered on a full and equal basis by anyone
9    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
10   § 12182(a). Discrimination is defined, inter alia, as follows:
11            a. A failure to make reasonable modifications in policies, practices,
12                or procedures, when such modifications are necessary to afford
13                goods,    services,    facilities,   privileges,    advantages,   or
14                accommodations to individuals with disabilities, unless the
15                accommodation would work a fundamental alteration of those
16                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
17            b. A failure to remove architectural barriers where such removal is
18                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
19                defined by reference to the ADA Standards.
20            c. A failure to make alterations in such a manner that, to the
21                maximum extent feasible, the altered portions of the facility are
22                readily accessible to and usable by individuals with disabilities,
23                including individuals who use wheelchairs or to ensure that, to the
24                maximum extent feasible, the path of travel to the altered area and
25                the bathrooms, telephones, and drinking fountains serving the
26                altered area, are readily accessible to and usable by individuals
27                with disabilities. 42 U.S.C. § 12183(a)(2).
28     26. When a business provides parking, it must provide accessible parking.


                                             5

     Complaint
       Case 4:21-cv-06545-PJH Document 1 Filed 08/25/21 Page 6 of 7




1      27. Here, accessible parking has not been provided in conformance with the
2    ADA Standards.
3      28. The Safe Harbor provisions of the 2010 Standards are not applicable
4    here because the conditions challenged in this lawsuit do not comply with the
5    1991 Standards.
6      29. A public accommodation must maintain in operable working condition
7    those features of its facilities and equipment that are required to be readily
8    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
9      30. Here, the failure to ensure that the accessible facilities were available
10   and ready to be used by the plaintiff is a violation of the law.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15     31. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22     32. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24     33. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered.
28     34. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                              6

     Complaint
        Case 4:21-cv-06545-PJH Document 1 Filed 08/25/21 Page 7 of 7




1    discomfort or embarrassment for the plaintiff, the defendants are also each
2    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
3    (c).)
4
5              PRAYER:
6              Wherefore, Plaintiff prays that this Court award damages and provide
7    relief as follows:
8            1. For injunctive relief, compelling Defendants to comply with the
9    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12           2. For equitable nominal damages for violation of the ADA. See
13   Uzuegbunam v. Preczewski, --- U.S. ---, 2021 WL 850106 (U.S. Mar. 8, 2021)
14   and any other equitable relief the Court sees fit to grant.
15           3. Damages under the Unruh Civil Rights Act, which provides for actual
16   damages and a statutory minimum of $4,000 for each offense.
17           4. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
19
20   Dated: August 19, 2021               CENTER FOR DISABILITY ACCESS
21
22
                                          By: _______________________
23
                                                Amanda Seabock, Esq.
24                                              Attorney for plaintiff
25
26
27
28


                                                7

     Complaint
